Case: 1:20-cv-01077 Document #: 8 Filed: 03/16/20 Page 1 of 1 PageID #:39

AFFIDAVIT OF PROCESS SERVER

United States District Court for the Northern District of Illinois

North American Herb and Spice Co. Ltd., LLC Attorney: Theodore J. Chiacchio
Plaintiff(s), Nyman IP, LLC
Ws 20 North Wacker Dr., #1200
‘ Chicago IL 60606
Defendant(s).

 

 

 

 

 

 

 

 

 

 

 

 

 

#252621*

Case Number: 1:20-cv-1077

Legal documents received by Same Day Process Service, Inc. on 03/03/2020 at 1:49 PM to be served upon Pages of
Purpose, LLC at 3326 Bero Rd., Linsdowne, MD 21227

I, Rene Rivas, swear and affirm that on March 08, 2020 at 4:40 PM, I did the following:

Served Pages of Purpose, LLC by delivering a conformed copy of the Summons in a Civil Case; Complaint;
Exhibits; Notice of Mandatory Initial Discovery; Amended Standing Order Regarding Mandatory Initial
Discovery Pilot Project to Dustin Ray as Resident Agent of Pages of Purpose, LLC at 3326 Bero Rd. ,
Lansdowne, MD 21227.

Description of Person Accepting Service:
Sex: Male Age: 30 Height: 5ft4in-5ft8in Weight: 161-200 lbs Skin Color: Caucasian Hair Color: Obstructed/Covered

Supplemental Data Appropriate ta this Service:

I declare under penalty of perjury that the foregoing information contained in this affidavit is true and correct and that I
am a professional process server ove: the age of 18 and have no interest in the above legal matter.

 

aa ove tay,

[ - > 202. 40 25%

ee : 197 “

1 = ~ “~

ie “= -
Rene Rivas we “zo orn c° Mp a
Process Server »; : NOISSINNOD | (3B:
Same Day Process Service, Inc. a ” e: i =
1413 K St., NW, 7th Floor Sng we” SF
Washington DC 20005 yoo oa
(202)-398-4200 Jv Fe

info@samedayprocess.com

Internal Job ID: 252821
aa,

District of Columbia: SB
St : o 7
‘ this y of ; Vie

K Mess, Notary Public, Dr6:
My commission expires February 29, 2024

  
  

 
